Citation Nr: 1719013	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for thoracolumbar spine degenerative disc disease, currently rated as 20 percent disabling prior to June 13, 2016, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, a travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In September 2015, the Board remanded the Veteran's claim for further development.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1. From June 21, 2013, the evidence is at least in relative equipoise as to whether the degree of impairment associated with the Veteran's thoracolumbar spine degenerative disc disease strain more nearly approximates flexion of the thoracolumbar spine to 30 degrees or less.

2. Throughout the entire appeal period, there is no evidence the Veteran's thoracolumbar spine degenerative disc disease, was manifested by unfavorable ankylosis.  




CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for thoracolumbar spine degenerative disc disease, from June 21, 2013, are met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71(a) Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was provided with VA examinations in January 2007, September 2009, December 2010, March 2011, February 2012, June 2013, and June 2016.  The VA examination reports reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  The Board is aware of the Court's holding in Correia v. McDonald, 28 Vet. App. 158(2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, there is no opposite joint to the lumbar spine and no weight-bearing associated with the lumbar spine, apart from that which it always carries, and the range of motion recorded is understood as active and thus, would be reflective of the greatest limitation (versus the motion that would be achieved were the examiner exerting the force to produce it).  As such, the holding in Correia does not require further development.  


II. Degenerative Disc Disease of the Thoracolumbar Spine

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.
The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

B. Facts and Analysis 

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent prior to June 13, 2016, and in excess of 40 percent thereafter.  

Private treatment records of Dr. C. E., were reviewed, and indicate the Veteran was seen and treated for severe lumbar pain.  In November 2006 he was given a cortisone shot.  There is no mention of bed rest due to incapacitating episodes.  

The Veteran underwent a VA examination in January 2007.  He reported lower back pain that occurs constantly, and is aching in nature.  He reported the pain is relieved by medication and steroid injections.  At the time of pain he requires bed rest.  There was some stiffness in the back which made it difficult to move.  Over the prior year he reported 10 incidents of incapacitation for a total of 140 days.  On examination there was no evidence of radiating pain, or muscle spasms.  There was tenderness to palpation over the mid to lower spine.  There was negative straight leg raising testing on the right and left.  There was no ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 75 degrees with pain at 55 degrees, extension to 25 degrees, with pain at 20 degrees, right lateral flexion to 25 degrees with pain at 20 degrees, left lateral flexion to 20 degrees with pain at 15 degrees, right rotation to 30 degrees with pain at 20 degrees, and left rotation to 30 degrees with pain at 25 degrees.  The joint function of the spine was additionally limited after repetitive use, due to pain, weakness and lack of endurance.  There was no indication of incoordination following repetitive use.  There were no signs of intervertebral disc syndrome.  Neurological examination revealed normal findings
.  
In January 2007, at Baptist Hospital of Southeast Texas, the Veteran had physical therapy for his spine. 

In a July 2007, record from Beaumont Spinal Care Associates the Veteran reported chronic lower back pain, worse after sitting, prolonged standing and lifting objects, he denied bladder, fecal incontinence, groin pain or increased pain with coughing or sneezing.  He was working for the Texas Department of Criminal Justice as an officer.  He stated his current position required him to drive inmates and therefore was not physically strenuous.  Based on the functional capacity assessment performed that day, he was placed in a medium physical work capacity.  

A May 2009 MRI revealed degenerative changes in the lumbar spine with disc protrusion at L4/5 .  

The Veteran underwent a VA examination in September 2009.  The Veteran reported stiffness, fatigue, spasms, decreased motion and paresthesia.  He denied numbness.  He denied bowel problems.  He reported erectile dysfunction and weak legs.  He reported constant low back pain.  He stated his pain can be exacerbated by physical activity and stress, and is relieved by pain medication and cream.  At the time of pain he reported he can function with medication.  During flare-ups he experiences functional impairment described as not being able to stand for long periods of time due to the pain and weakness.  He reported difficulty performing daily chores around the house.  He stated the condition has not resulted in any incapacitation.  He reported not being able to lift objects or stand for long periods of time.  His posture was within normal limits as was his gait.  His walking was steady.  There was no evidence of pain on radiating movement, or muscle spasms.  There was tenderness to palpation over the mid to lower lumbar spine region.  There was no guarding of movement, or weakness.  Muscle tone was normal, and there was no atrophy.  There were negative straight leg raising on the right and left.  There was no ankylosis of the thoracolumbar spine.  On range of motion testing he had flexion to 80 degrees, with pain at 60 degrees, extension to 20 degrees, with pain at 10 degrees, right and left lateral flexion to 20 degrees with pain at 10 degrees, and right and left rotation to 20 degrees with pain at 10 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  There was symmetry of spinal motion with normal curves of the spine.  Sensory testing did not reveal any sensory deficits.  The effect of the condition on his daily life, was that he was not able to exercise strenuously, and had difficulty climbing stairs.  

In February 2010, radiology findings noted degenerative changes in the lumbar spine with disc protrusion at L4/L5. 

In December 2010, the Veteran underwent a VA examination.  The Veteran was employed, working as a driver.  He reported chronic lower back pain, and stiffness when he gets up in the morning.  He was taking medication, which he stated did not help.  He reported no true flare-ups, and did not have inflammatory joint disease.  He denied incapacitating episodes, radiculopathy, bowel, bladder or sexual dysfunction.  He used a TENS unit, and a cane, however the cane was for his knees.  He reported his daily activities were not limited.  He reported soreness and pinching at times.  He rose out of the chair without the use of his hands or arms.  He had a limping gait, because of knee arthritis.  He had a normal posture, and no indication of spinous or para spinous tenderness.  There was no indication of muscle spasm.  He had forward flexion to 40 degrees.  X-rays showed minimal degenerative changes.  Repetitive motion of his back did not alter range of motion and he showed no weakness or fatigue, in active or passive motion.  He had normal right and left lateral flexion and rotation to 30 degrees.  He had negative straight leg raising testing on the left and right.  There was no evidence of radiculopathy or sensory deprivation, atrophy or loss of muscle strength.    

In March 2011, the Veteran underwent a VA examination.  He reported limitation in walking due to his spine condition, stating that on average he can walk 50 feet.  He reported experiencing falls as a result of his spine condition.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He reported weakness of the spine, leg and foot.  He denied bowel or bladder problems.  He reported erectile dysfunction.  He described severe pain that radiates.  He reported flare ups, that result in functional impairment described as pain, weakness and limitation of motion described as he cannot bend over, stand long or walk far distances.  He denied any episodes of incapacitation.  On examination, his posture and gait were within normal limits.  He used a back brace and cane for help to stabilize when walking.  On examination there was no evidence of radiating pain on movement.  There were no muscle spasms, tenderness, guarding of movement, or weakness.  His muscle tone was normal, and there was no atrophy.  There were negative straight leg raising on the right, and positive straight leg raising on the left.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, right and left lateral rotation to 15 degrees.  Following repetitive testing, there was no change in range of motion testing.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine.  Neurological examination, revealed no sensory deficits.  The effect of the spine condition on his usual occupation was pain when he does lifting more than 25 pounds of objects, bending and walking over a long period of time.  The effect of the condition on his daily activities was it limited his ability to garden and mow the lawn.  

In July 2011, the Veteran had a stroke.  

In a July 2011 note from Spine Care consultants, the Veteran reported neck pain, and thoracolumbar spine pain.  He reported his back pain is worse by standing, walking or sitting, and made better by medications.  Physical therapy failed to provide relief.  It was noted he had low pain tolerance that was out of proportion to objective findings.  

Records from Balance Dizziness and Physical Therapy Clinic, indicate the Veteran had physical therapy in 2011, to treat his polyneuropathy, lack of coordination, and abnormality of gait.  

In February 2012, the Veteran underwent a VA examination.  Range of motion  testing revealed flexion to 70 degrees, with pain at 70 degrees, extension to 0 degrees with no evidence of pain, right and left lateral flexion to 0 degrees, with no evidence of pain, right and left lateral rotation to 0 degrees, with no evidence of pain.  The Veteran had muscle spasms.  Functional loss was identified as being less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  Following repetitive use testing, the Veteran did not have additional limitation in range of motion of the thoracolumbar spine.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no evidence of muscle atrophy.   Reflex testing and sensory testing was normal.  Straight leg raising test results for the right and left side were negative.  There was no evidence of radiculopathy. There was no evidence of intervertebral disc syndrome.  He reported his ability to work as a driver was impacted because of his thoracolumbar spine condition.   

June 21, 2013 the Veteran underwent a VA examination.  The Veteran reported flare-ups that result in limitation in standing, walking, sleeping and working.  Range of motion testing revealed flexion to 40 degrees with pain starting at 30 degrees, extension to 10 degrees, with pain starting at 5 degrees, right and left lateral flexion to 20 degrees with pain starting at 10 degrees, and right and left lateral rotation to 0 degrees with pain at 0 degrees.  Following repetitive-use testing, there was no additional limitation in range of motion.  The Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  He had localized tenderness or pain to palpation of the joints and/or soft tissue of the thoracolumbar spine.  He did not have any muscle spasms or guarding.  Muscle strength testing, reflex testing, and sensory exam testing, were normal.  He did not have any atrophy.  He did not have any radiculopathy, or other neurologic findings such as bowel or bladder problems.  He did not have any intervertebral disc syndrome or incapacitating episodes.  There was no identified functional impact on his ability to work.  There was no evidence of weakness, fatigability, incoordination or pain during flare-ups that could additionally limit the functional ability of the spine. 

In June 2016, the Veteran underwent a VA examination.  The Veteran was diagnosed with degenerative disc disease, L4-L5, and L5-S1 with radiculopathy, degenerative disc disease of the thoracic spine, and dextroscoliosis of the midthoracic spine.  He reported muscle spasms, and that his condition had gotten worse, and he experienced constant pain that was dull to sharp, that radiates to his right and left leg intermittently.  He reported flare-ups of the back that were described as increased sharp shooting pain, and numbness in his legs.  With regard to functional impairment, he reported being unable to walk for long periods of time, and sometimes utilizing a cane.  Range of motion testing revealed flexion to 55 degrees, extension to 10 degrees, right and left lateral flexion to 5 degrees, right and left lateral rotation to 20 degrees.  There was evidence of pain with weight bearing.  There was evidence of localized tenderness, on palpation of the joint or associated soft tissue of the thoracolumbar spine that was moderate in nature.  He was able to perform repetitive use testing, with an additional loss of function and range of motion after three repetitions.  Following three repetitions, his range of motion was flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 5 degrees, left lateral flexion to 15 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees.  Functional loss was caused by pain.  Weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  He had localized tenderness, and muscle spasms of the thoracolumbar spine, with muscle spasms resulting in abnormal gait or abnormal spine contour.  Straight leg raising was positive and he had radiculopathy.  There was no ankylosis of the spine.  He did not have any other neurologic abnormalities related to his spine condition such as bowel or bladder problems.  The Veteran was noted as having intervertebral disc syndrome, but no episodes of acute signs and symptoms that required bed rest prescribed by a physician.

The Board finds that from June 21, 2013, it is reasonable to conclude the criteria for a 40 percent rating were met.  This is based on the view that the Veteran's pain seen at 30 degrees flexion when examined at that time, was tantamount to limitation of flexion to that extent.   

The criteria for a rating in excess of 40 percent have not been met.  At the June 2013 and 2016, VA examinations, the Veteran presented with symptoms of back pain.  At the 2016 examination, the lowest flexion on initial range of motion testing was 55 degrees with pain, and following three repetitions flexion was limited to 20 degrees, with no findings of ankyloses.  This is consistent with a 40 percent rating.  For a rating in excess of 40 percent, there must be a finding of unfavorable ankylosis of the entire thoracolumbar spine, and there were no such findings.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would amount to ankylosis necessary to support an evaluation in excess of the 40 percent rating.  

Higher evaluations are also available under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However there is no evidence of record that the Veteran has been incapacitated at any time requiring bed rest prescribed by a physician for a pertinent duration.  As such, an evaluation due to incapacitating episodes would not result in an evaluation higher than those already assigned herein. 

ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an initial disability rating of 40 percent for thoracolumbar spine degenerative disc disease, from June 21, 2013, is granted.  

Entitlement to a disability rating in excess of 40 percent, for thoracolumbar spine degenerative disc disease, from June 21, 2013, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


